DETAILED ACTION
Claim status

This action is in response to applicant filed on 05/19/2021. Claims 1-12 and 14-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see Appeal brief, filed 05/19/2021, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103  has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a telemetry system for use in a borehole intersecting a subterranean earth formation, comprising:
a telemetry module locatable within the borehole and configured to receive data and transmit the data in a telemetry signal; 
a carrier in communication with the telemetry module, the telemetry module configured to transmit the telemetry signal through a fluid in the carrier; 
a piezoelectric fiber composite (PFC) sensor coupled to the carrier and configured to detect stress in the carrier indicative of the telemetry signal and generate a signal indicative of the detected stress in the carrier; and 
a processor configured to receive the signal from the PFC sensor.

The closes prior art of records is Fripp et al. (US 2004/0200613) in view of Haci (US 2016/0115776) and further in view of Getzalf et al. (US 2016/0333679) where it discloses a telemetry system for use in a borehole intersecting a subterranean earth formation, comprising:
a telemetry module locatable within the borehole and configured to receive data and transmit the data in a telemetry signal; 
a carrier in communication with the telemetry module, the telemetry module configured to transmit the telemetry signal through a fluid in the carrier; 
a piezoelectric fiber composite (PFC) sensor coupled to the carrier; and 
a processor configured to receive the signal from the PFC sensor. However, the cited reference fail to individually disclose, or suggest when combined, a piezoelectric fiber composite (PFC) sensor coupled to the carrier and configured to detect stress in the carrier indicative of the telemetry signal and generate a signal indicative of the detected stress in the carrier. As pointed out by the applicant in the appeal brief, the prior art teaches using the transducers 26, 28, 30 to transmit data up a drill string as acoustic waves in the drill string, not the fluid within the drill string. A difference between using the drill string as the telemetry carrier compared to the fluid is that sending a signal through the drill pipe does not require the fluid in the pipe to be flowing. Sending a signal through the fluid a long enough distance may require that the fluid in the pipe actually be flowing to transmit the telemetry signal. Therefore, the combination of Haci with Fripp fails to overcome the deficiencies of Fripp. Haci teaches a pressure sensor 38 that measures the pressure of fluid within a tubing string 26, but does not detect any stress in the tubing string 26 itself. Thus, Haci fails to teach detecting any stress in a carrier as claimed. 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a piezoelectric fiber composite (PFC) sensor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689